Title: To George Washington from the United States House of Representatives, 4 December 1792
From: United States House of Representatives
To: Washington, George



Sir,
United States [Philadelphia]the 4th of december, 1792.

In obedience to the Order of the House of Representatives, of this date, I have the honor to inclose your their Resolution respecting certain estimates from the department of War, for the year one thousand, seven hundred and ninety three. With the most perfect respect I am, Sir, Your most obedient, and very humble Servant

Jona. Trumbull,Speaker of the House of Representatives.

